EXHIBIT 10.1




AMENDMENT TO EMPLOYMENT AGREEMENT




This Amendment (this “Amendment”) dated the 20th day of January, 2014 to the
Employment Agreement, dated May 15, 2013 (the “Employment Agreement”), by and
between Heat Biologics, Inc. (the “Company”) and Matthew Czajkowski
(“Executive”). Capitalized terms used herein without definition shall have the
meanings assigned in the Employment Agreement.  




WHEREAS, Employee was retained under the Employment Agreement by the Corporation
to serve as its Chief Financial Officer; and




WHEREAS, the Corporation desires to amend the base salary set forth in the
Employment Agreement to reflect the additional time that Employee has been
devoting to providing services to the Corporation.




NOW THEREFORE, for the mutual promises contained herein and for ten dollars
($10.00) and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree to amend the
Employment Agreement as follows:




1.

Commencing February 1, 2014, the Base Salary of One Hundred and Five Thousand
Dollars ($105,000) set forth in Section 3(a) of the Employment Agreement shall
be increased to One Hundred Thirty Five Thousand Dollars ($135,000).  




2.

The provisions of this Amendment are severable and if any part or it is found to
be unenforceable the other paragraphs shall remain fully valid and enforceable.




3.

All other terms of the Employment Agreement shall remain in full force and
effect. The Employment Agreement, as amended by this Amendment, constitutes the
entire agreement between the parties with respect to the subject matter thereof.




4.

This Amendment may be executed in one or more counterparts, each of which shall
be deemed an original but both of which together shall constitute one and the
same instrument.




5.

This Amendment is made and shall be construed and performed under the laws of
the State of North Carolina without regard to its choice or conflict of law
principles and the parties agree to North Carolina as the exclusive venue for
any disputes arising hereunder.














--------------------------------------------------------------------------------













IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.




 

HEAT BIOLOGICS, INC.

 

 

 

 

 

 

 

By:

/s/ Jeffrey Wolf

 

Name:

Jeffrey Wolf

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

/s/ Matthew Czajkowski

 

MATTHEW CZAJKOWSKI























2





